Case 3:19-cv-00849-S Document 26-1 Filed 10/28/19       Page 1 of 3 PageID 170




             EXHIBIT 1
            ---------------------------------------------------------

                     * Affidavit of Barry Seinfeld

                     * Affidavit of Marcia Seinfeld
  Case 3:19-cv-00849-S Document 26-1 Filed 10/28/19                                     Page 2 of 3 PageID 171



                                      IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

 BARRY SEINFELD AND MARSHA SEINFELD                             §
                                                                §                       CASE NO.
 v.                                                             §
                                                                §                     3:19-cv-00849-S
 ALLIED VAN LINES, INC.                                         §

                                                    Affidavit of Barry Seinfeld

State ofexsILcV                          §
                                         §
County ofA-4s’iiL                        §
        Before me, the undersigned authority, personally appeared Barry Seinfeld, who, being by me duly
sworn, deposed as follows:

        My name is Barry Seinfeld. I am over the age of eighteen years, am of sound mind and I am fully
competent to make this affidavit. The facts stated in this affidavit are within my personal knowledge and are
true and correct.

        On May 26th, July 13th, and August 10th, 2017, we sent to Allied Claim Service our proof of loss.
(See attached as Exhibit A and Exhibit B is a copy of what was mailed.

         This proof of loss was all they said they needed and included all the information they told us they
needed, which included the damaged property and the costs for replacement or repair of the damaged
property. Allied then asked to come out and inspect the damaged and destroyed property. We allowed
Allied access to all the property and they did not come out.


                                                              &dw
                                                             Barry Sefnfeld, DefeIdant


SUBSCRIBED and sworn to, on this the day of 2 Dc+o                   2019, before me, the undersigned
                                                                                  ,

notary public, personally appeared Barry Seinfeld known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he is the Plaintiff in the above-styled
and numbered cause, and on his oath stated that said statements are within his personal knowledge and
true and correct.


                                  -




                       KATHERINE BUMBERA
                                          —

                                                             Notary Public in and for the State of lexasi—
                                                             My Commission Expires:                lc Z :,
                                                                       .

                  Notary Public- State of F’orida
                     Commission # GG 301524
                 My Comm. Expires Feb 13, 2023
             Bonded through National Notary Asn.
  Case 3:19-cv-00849-S Document 26-1 Filed 10/28/19                             Page 3 of 3 PageID 172



                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

 BARRY SEINFELD AND MARSHA SEINFELD                       §
                                                          §
 V.                                                       §                      CASE NO.
                                                          §
 ALLIED VAN LINES, INC.                                   §                   3:1 9-cv-00849-S


                                              Affidavit of Marcia Seinfeld

State of fexas                           §
                                         §
County ofcpr4                            §
        Before me, the undersigned authority, personally appeared Marcia Seinfeld, who, being by me
duly sworn, deposed as follows:

         My name is Marcia Seinfeld. I am over the age of eighteen years, am of sound mind and I am
fully competent to make this affidavit. The facts stated in this affidavit are within my personal knowledge
and are true and correct.

        On May 26th, July 13th, and August 10th, 2017, we sent to Allied Claim Service our proof of loss.
(See attached as Exhibit A and Exhibit B is a copy of what was mailed.

         This proof of loss was all they said they needed and included all the information they told us they
needed, which included the damaged property and the costs for replacement or repair of the damaged
property. Allied then asked to come out and inspect the damaged and destroyed property. We allowed
Allied access to all the property and they did not come out.



                                                              ia Seinfeld, Defendant

SUBSCRIBED and sworn to, on this the 2L day of                                2019, before me, the
undersigned notary public, personally appeared Marcia Seinfeld known to me to be the person whose
name is subscbed to the foregoing instrument, and acknowledged to me that she is the Plaintiff in the
above-styled and numbered cause, and on her oath stated that said statements are within her personal
knowledge and true and correct.


                 KATHERINE BUMBERA                      Notary Public in and for the State of Texas
            Notary Public State of Florida
                          -



               Commission # GG 301 524                  My Commission Expires: c            ?0Z3
            My Comm. Expires Feb 13, 2023
         ored through National Notary Assn.
